Citation Nr: 1631091	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  04-43 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for lumbar spondylosis.

2.  Entitlement to an initial disability rating greater than 10 percent for right hip strain.

3.  Entitlement to a combined evaluation of 60 percent effective June 21 2001.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
November 2010, November 2013, July 2015, and March 2016 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St Petersburg, Florida.

The issue of entitlement to a TDIU was previously before the Board in October 2012 at which time it was remanded for additional development.  It is now returned to the Board.  During the pendency of that appeal, in October 2014, the Veteran perfected substantive appeals as to the issues of increased disability ratings for lumbar spondylosis and right hip strain, and entitlement to a combined evaluation of 60 percent effective June 21 2001.

The RO denied service connection for a left knee disability, bilateral hearing loss, and fibromyalgia in July 2015, and for a right shoulder disability in March 2016.  The Veteran timely filed notices of disagreement in July 2015 and March 2016, respectively.  In response to the notices of disagreement, the originating agency notified the Veteran of the post decision review process.  The Veteran chose a Decision Review Officer review and the matters are being processed.  They are not ripe for appellate review and will not be considered by the Board at this time.   

The Veteran's claims file has been converted into a paperless claims file via the 
Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In substantive appeals received by the RO in June 2014 and October 2014, regarding the issues of increased disability ratings for the service-connected lumbar spondylosis and right hip strain, and entitlement to a combined evaluation of 60 percent effective June 21 2000, the Veteran indicated whether he wished to be scheduled for a Board video conference hearing.  The Veteran has not yet been scheduled for the requested hearing.

Pursuant to 38 C.F.R. § 20.700(a) (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  A Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b)  (West 2014); 38 C.F.R. § 20.700 (2015).  In an effort to afford the Veteran every opportunity to cooperate with VA, the Board finds that he must be scheduled for the requested videoconference hearing before a Veterans Law Judge.

With regard to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issues must be addressed by the AOJ before the Board renders a decision on a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ shall schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




